Mr. Justice Scholfield delivered the opinion of the Court: The only question discussed upon this record is, whether the following instrument is a check, namely: “$2000. [Original.] State of Indiana. Banking House of A. & J. C. S. Harrison. Indianapolis, July 15, 1884. “Pay this our first check (second unpaid) to the order of William Haerle, $2000. A. & J. C. S. Harrison. “To Merchants’ National Bank, Chicago, 111. “No. 130,263. Indorsed across the face, “$2000, William Haerle.” The trial court held in the affirmative, and this ruling was affirmed in the Appellate Court. It is not contended, and could not he, on authority, that the fact that it is drawn by parties in Indiana on a bank in this State, can be held to determine that it is not a check. Parsons, in his work on Bills and Notes, (vol. 2, pp. 58, 59,) says: “They” (i. e., checks,) “are much used here in drawing from one State upon houses of deposit in another.” And Union National Bank v. Oceana County Bank, 80 Ill. 212, and National Bank of America v. Indiana Banking Co. 114 id. 483, disregard the fact that the drawer resides in one State and the drawee in another, upon the validity or character of instruments as checks. The only reason urged why this instrument is not a check, is the fact that it contains the words, “original” and “(second unpaid.) ” These, it is contended, make its payment conditional. We can not concur in this view. The practice of making more than one copy of an instrument ordering or requesting the payment of money, we concede, is generally confined to foreign bills of exchange; but there is nothing, in our opinion, in the purpose .or effect of that, practice, which should render it inapplicable, under all circumstances, to checks. The purpose is to guard against loss or question in case of miscarriage, the chances of the bill reaching, in due season, the party to whom it is transmitted, being increased by the number of copies. (1 Parsons on Notes and Bills, 58, 59.) But this does not render the instrument a conditional one, in any sense. The whole of the sets constitutes, in law, but one bill, and therefore payment or cancelling of either of the sets is a discharge. (1 Parsons on Notes and Bills, 59.) The essential characteristic of a check is, that it shall be instantly payable on demand. 2 Daniéll on Negotiable Instruments, (3d ed.) sec. 1572; 2 Parsons on Notes and Bills, pp. 59,60. And that demand is effected, unconditionally, the moment either copy is presented. The judgment is affirmed. Judgment affirmed.